Opinion bt
Mr. Justice Jones,
As in tbe case of Commonwealth v. Strobel, p. 292 supra, decided this day, the present appellant, Howard J. Cooper, appeals from tbe order of tbe Court of Common Pleas of Butler County dismissing bis appeal to that court from tbe order of tbe Secretary of Revenue suspending bis operator’s license. The court below beard Cooper’s appeal tbe same day as it heard tbe appeal in tbe Strobel case and, at tbe conclusion of tbe testimony, summarily dismissed the appeal without maMng any findings of fact whatsoever whereon to base an appropriate conclusion of law. What we have said in Commonwealth v. Strobel, supra, with respect to tbe court’s duty to make independent findings of fact on tbe basis of the testimony adduced at the bearing before it is equally applicable here.
Order reversed and case remanded for further proceedings in accordance with this opinion.